DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an RCE amendment of 07/26/2022.
Claims 1-11 are pending for examination.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 11:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe a method/ a control device for a rotating electrical machine, the method/ control device comprising: processing circuitry to detect rotating electrical machine currents that are alternating currents flowing to the rotating electrical machine; to generate a position estimation voltage command for each phase of the rotating electrical machine; to extract position estimation currents included in the rotating electrical machine currents based on the position estimation voltage commands: to estimate a rotor position of the rotating electrical machine based on a DC component of amplitudes of the position estimation currents, the DC component being not changed according to the rotor position; to calculate drive voltage commands for driving the rotating electrical machine based on the rotating electrical machine currents and the estimated rotor position; to obtain rotating electrical machine voltage commands as a sum of the position estimation voltage commands and the calculated drive voltage commands, to output the rotating electrical machine voltage commands: and to apply a voltage to the rotating electrical machine based on the rotating electrical machine voltage commands, wherein the processing circuitry calculates the estimated rotor position on. a basis of a relationship between: a rotor position of the rotating electrical machine that is represented by a difference from a d-axis of the rotating electrical machine as a reference position, and the DC component as amended and argued by the RCE amendment of 07/26/2022.  In the examiner’s opinion, the claims are deemed to be directed to a non-obvious improvement over control device for rotating electrical machine.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846